EXHIBIT 99.6 Independent Auditors’ Report To the Stockholders of CollabRx, Inc.: We have audited the accompanying balance sheet of CollabRx, Inc. (a development stage company) CollabRx, as of December 31, 2011, and the related statements of operations, stockholders’ equity, and cash flows for the years then ended and for the cumulative period from January 14, 2008 (inception) to December 31, 2011. These financial statements are the responsibility of the CollabRx's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.CollabRx is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of CollabRx’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overallfinancial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of CollabRx, Inc. as of December 31, 2011, and the results of its operations and its cash flows for the year then ended and for the cumulative period from January 14, 2008 (inception) to December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 13 to the financial statements, CollabRx was acquired by Tegal Corporation on July 12, 2012. /s/Burr Pilger Mayer, Inc. San Francisco, California September 25, 2012 COLLABRX, a development stage company, CONDENSED CONSOLIDATED BALANCE SHEETS (audited) (In dollars, including share data) December 31, ASSETS Current assets: Cash and cash equivalents $ Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ Accrued expenses and other current liabilities Total current liabilities Commitments (Note 12) Stockholders’ equity: Common stock, $0.001 par value; 44,000,000 shares authorized; 8,694,078 shares issued and outstanding Series 1 Preferred Convertible stock, $0.001 par value; 14,634,147 shares authorized; 9,494,275 shares issued and outstanding (liquidation preference $2,432,908) Additional paid-in capital Deficit accumulated during development stage ) Total stockholders’ equity Total liabilities and stockholders’ equity $ COLLABRX, a development stage company, CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (audited) (In dollars, including share data) Cummulative Period from Jan. 14, 2008 Year Ended (inception) to Dec. 31, Dec. 31, Revenue $ $ Costs and expenses: Research and development General and administrative Total costs and expenses Loss from operations ) ) Other income (expense), net ) ) Net loss $ ) $ ) COLLABRX, a development stage company, STATEMENTS OF STOCKHOLDER’S EQUITY (DEFICIT) for the period from January 14, 2008 (inception) to December 31, 2011 (audited) Deficit Series 1 Series A-1 Series A Additional In Stock- Preferred Stock Preferred Stock Preferred Stock Common Stock Paid - in Development holder's Shares Amount Shares Amount Shares Amount Shares Amount Capital Stage Equity Balances at January 14, 2008 (inception) - $
